DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for resetting time period for Response
During the phone interview of 2/22/2022, applicant pointed out some issues with the office action of 1/7/2022, including at least one missing reference and some missing parts. This revised office action corrects those issues and replaces the previous office action of 1/7/2022. As such, the time period for response is being reset.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 11/19/2021 is acknowledged 

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are indefinite for the recitation of % or proportion of ingredients listing “approximately 1.95 to 2.05% plant-based gum” and approximate % for sucrose, water, tapioca syrup, sodium citrate to name a few but as recited it is unclear whether the approximate % is based on weight or by volume or some other parameter. Further, if the composition percentages are by weight, then it is unclear whether the proportions of ingredients are based on dry weight of ingredients, combined weight of all dry and wet ingredients, or some other measure.
Further, in the absence clarity regarding the % (by weight, by volume or some other measure), the
meets and bounds of term “approximately” are unclear.  For the purposes of this office action the proportions to the confectionery composition are being interpreted as a general guide to proportion by weight of composition and not absolute values.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1, 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wan (WO 2018027083A1), hereinafter Wan, in view of Stoll (US 20130309291A1), hereinafter Stoll and Coleman et al., (US 5328711), hereinafter Coleman, in view of Kleidon et al ( US 20170172977 A1) and Lowe et al. (US 20160000843 A1), hereinafter Lowes. 


Claim interpretation: the recitation of term “approximately” with respect to the confectionery composition in claims 1-5 is being interpreted as a guide to approximate temperatures and/or pressures and not absolute values.
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) See MPEP 2111.03 R3. However, for the purposes of searching for and applying prior art under 35 U.S.C. 


Regarding claim 1, Wan teaches a gummy confectionary for delivering active ingredients (nutraceutical composition as taught on page 1, last para and page 2, last 4 lines and page 3, lines 24-26 where vitamins, minerals and antioxidants are taught, which are active ingredients). 
Wan teaches gummy confectionery with sugars, natural flavors, oils and gelling agents.
The gelling agents as taught by Wan are in concentration of about 0.1 to 7% (Page 20, last 3 paragraphs), where applicant’s claimed plant-based gums agar agar and locust bean gum are taught, where the percentage of plant based gelling agents overlaps the claimed range of “approximately 1.95-2.05% plant-based gum”.
Wan teaches edible oil (Pages 17 and 18) wherein oils include fractionated coconut oil (Page 18in confectionery in relative proportion of about 0.3 to 20% by weight of the composition, which include fractionated coconut oil (Page 18, Para 3), which overlaps the claimed range of approximately 1.68-1.70% fractionated coconut oil as claimed. 
Wan also teaches of lecithin , which is an emulsifier. Regarding the proportion of lecithin Wan teaches  about 0.001 to 5% by weight, which includes “approximately 0.23-0.25% lecithin”.
Wan further teaches coloring agents in amounts less than 1% by weight (Page 16, coloring agents para 1) which overlaps the claimed range of “approximately 0.04-0.05% coloring agent”, wherein the color includes including FD&C yellow #5 (Pages 16 and 17, especially, line 6, page 17), as per claims 1 and 5. 

Regarding the sweetener and its proportion, Wan teaches of effective amount of sweetener may be utilized to provide the level of sweetness desired, and this amount varies with sweetener selected (Wan, page 10, para 1). Wan teaches sucrose, i.e., sugar (Page 10, para 2) and sweetener syrups  including malt syrup, starch syrup such as rice syrup, sorghum syrup, corn syrup to name a few, and regarding the amount of sweetener Wan teaches 20-60% by weight (Page 10, para 4), which overlaps the claimed range of approximately 60% of sucrose and starch syrup which is recited as “approximately 24.0-24.2% sucrose” and “approximately 36-36.2% starch syrup”.

Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Wan teaches the claimed proportion of sugar/ sweetener and starch-based syrup but is silent regarding starch syrup being sourced from tapioca as is instantly claimed. However, sweeteners syrups 
starch based sweetening syrup like high fructose corn syrup, rice syrup) for another (i.e. tapioca-based syrup) in the gelled confection as disclosed by Wan, depending on which sweetening agents were preferred and available at the time the invention was made.   

Wan teaches natural flavoring including natural flavor oils (Pages 12-13 and page 16, para 1) including citrus oils including lemon (Page 12, Para 3 under flavoring agents). Regarding the proportion of flavoring agents can be varied to provide a perceptible sensory experience at or above the threshold levels and flavors may be employed as free form or encapsulated or dried form or mixtures (Page 13, Paras 4 and 5). Wan teaches the flavoring agent as per claims 1 and 4 but does not specifically teach an amount of flavoring agent as “approximately 0.25-0.27% of natural flavoring”. Regarding the use of natural flavors in varying amounts, Stoll teaches that flavors including natural flavors including lemon in the form of flavor oils can be utilized in varying amounts (See para 78 for flavors, lemon flavored oil and para 79 for varying the flavor component amount as desired). Para 121 of Stoll teaches flavors can be utilized in amounts ranging from 0-1% by weight of confection based on the desired flavor potency (Para 79-80 of Stoll). Based on the teaching of Stoll, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include a natural flavor in an amount up to 1% by weight (Para 121). The ordinary artisan would have been motivated to modify Wan in an amount as taught by Stoll (Up to 1% by weight) at least for the purpose of achieving a desired flavor potency in confections because lemon oil as taught by both Wan and Stoll is a natural source of flavor and provides a refreshing sensation in the mouth. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of an art recognized component (flavor) to achieve a desired intensity of flavor in the finished confection as taught by Wan page 13 and Stoll in para 79-80.   



Wan does not teach “approximately 0.72-0.74% cannabidiol”, however confections in general and gummy confections in particular were known to include cannabidiol or CBD in the art at the time of the effective filing date of the invention as taught by Kleidon (para 58 and 128 have cannabidiol sources from hemp or cannabis AND para 111 has candy or gummies). Cannabidiol or CBD is known for its medicinal applications for exerting analgesic, antioxidant, anti-inflammatory and immunomodulatory effects (Para 3 of Kleidon and Para 5 of Lowe). Regarding the relative proportion of cannabidiol in food is taught in para 46 of Kleidon where 0.01% to about 50% by weight including 0.7% and 0.8% by weight of the food product depending upon the dosage desired. Similarly, confections in general and gummy confections in particular were known to include cannabidiol or CBD in the art at the time of the effective filing date of the invention as taught by Lowe teaches cannabidiol (entire article) especially for incorporation in foods including gummy candy (Para 97 and 99) and also teaches that cannabis and CBD are administered as a unit dose form (Para 100 of Lowe) where the unit dose comprises from 10mg to 300 mg of CBD /cannabidiol. Does not only was the inclusion of CBD /cannabidiol in the claimed proportion known to be included in the food product (as taught by Kleidon) but it was also known to vary the proportion of CBD /cannabidiol in a food composition, based at least on the therapeutic effect desired to the consumer (See para 100 and 101 of Lowe). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include CBD in the relative proportion as desired for its medicinal benefit to be available to the intended consumer. The ordinary artisan would have been motivated to modify CBD 0.72 to 0.74% at least for the purpose of achieving the desired therapeutic effect, including the analgesic, antioxidant, anti-inflammatory and immunomodulatory effects (as taught by Para 5 of Lowe) per unit dose for the intended consumer.

Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie 

Further, regarding the composition and proportions of ingredients, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wan, in view of Stoll, Coleman, Kleidon and Lowe as applied above to claim 1, further in view of Magana (US 20160242450A1), hereinafter Magana.

Wan as applied above teaches plant based gum which includes agar agar and locust bean gum but does not teach “said plant-based gum is a blend of 85-99.5% agar and 0.5-15% locust bean gum”, however confections in general and gummy confections in particular were known to include combination of agar and locust bean gum as gelling agents in the art at the time of the effective filing date of the invention as taught by Magana (para 38) where it is clearly taught that Agar creates brittle gels when used alone. Agar  is typically used in a ratio of 0.2% to 3.0%.  For soft gels a 0.2% to 0.5% range is ideal and the gel becomes harder as more agar is added.  Locust bean gum can be added to make the gel more elastic, usually by replacing 10% of the agar with locust bean gum. Since Agar and Locust bean gum combination was known and it was also known to replace up to 10% of agar with Locust bean gum for a more elastic gel. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include agar and Locust bean gum in the relative proportion as desired for its gelling benefit of enhancing the elasticity of agar gel. The ordinary artisan would have been motivated to modify Wan and utilize plant based gelling agent, agar as the main gelling agent in the claimed range in combination with Locust bean gum  at least for the purpose of reducing the brittleness of agar gel and achieving the desired elasticity effect in the gelled or gummy candy as taught by Para 38 of Magana. 

Claims 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wan, in view of Stoll, Coleman, Kleidon and Lowe as applied above to claim 1, further in view of Jelavich et al (US 20150305382A1), hereinafter Jelavich.

Wan as applied above teaches lecithin as emulsifier but does not teach “wherein said lecithin comprises liquid sunflower lecithin”, however confections in general and gummy confections in particular were known to include sunflower lecithin in the art at the time of the effective filing date of the invention as taught by Jelavich (para 37, 62) where it is clearly taught that clean label ingredients like non-genetically modified sunflower lecithin was known to be included in food products including gummy confections (Para 47). Since lecithin is taught by Wan in amount overlapping the claimed range, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Wan and include lecithin from a known and popular source sunflower. The ordinary artisan would have been motivated to modify Wan and utilize sunflower lecithin as taught by Jelavich, at least for the purpose of utilizing clean label ingredients sunflower lecithin which is like non-genetically modified and also does not need to be labelled as an allergen as taught by Para 62 of Jelavich. 
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one art recognized functional equivalent (i.e. lecithin in general) for another (i.e. lecithin from sunflower) in the gelled confection as disclosed by Wan, depending on which source of lecithin is preferred and available at the time the invention was made.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791